Title: Contract with Peter Nagle and Philip Zieber, 24 March 1792
From: Hamilton, Alexander,Nagle, Peter,Zieber, Philip
To: 


[Philadelphia] March 24, 1792. “Articles of agreement between Alexander Hamilton Secretary of the Treasury, on behalf of the United [States] of America, and Peter Nagle & Philip Zieber of the Borough of Reading in the County of Berks Hatters.… That the said Peter Nagle and Philip Zieber shall furnish & Delive⟨r⟩ to the order of the Secretary for the department of War four Thousand Six hundred & eight hats … at the price of five Shillings & nine pence Pennsylvania Currency, or Seventy Six & two thirds Cents each hat.”
